—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to dismiss the indictment on speedy trial grounds (see, CPL 30.30 [1]). The People’s delay in producing Rosario material, namely, the transcript of the Grand Jury minutes, did not affect the People’s readiness to proceed (see, People v Anderson, 66 NY2d 529, 536-537; People v Kindlon, 217 AD2d 793; cf., People v McKenna, 76 NY2d 59, 61). We fur*1115ther conclude that imposition of the maximum term of imprisonment for felony driving while intoxicated was neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Felony Driving While Intoxicated.) Present — Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.